Citation Nr: 1734067	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-28 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran) and spouse


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel
INTRODUCTION

The Veteran, who is the appellant, had active service from June 1993 to June 1997, and from January 2002 to July 2004.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In July 2015, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 

In a November 2015 decision, the Board granted an initial disability rating of 20 percent for lumbar spine DDD disease from May 3, 2010 to May 15, 2014, denied an initial disability rating in excess of 20 percent for the entire rating period, denied service connection for tinnitus and a cervical spine disability, and remanded the issue of service connection for PTSD.  The Veteran appealed the portion of the Board's decision denying service connection for tinnitus and a cervical spine disability to the United States Court of Appeals for Veterans Claims (Court or CAVC).  The Board's decision was partially vacated pursuant to a July 2016 Joint Motion for Partial Remand (Joint Motion) on the basis of agreement that the Board failed to ensure that VA satisfied the duty to assist in providing an adequate medical examination and attempting to obtain relevant in-service clinical records.  The parties to the Joint Motion noted that the Veteran did not dispute the Board's denial of an initial disability rating in excess of 20 percent for the lumbar spine disability for the entire rating period.

In February 2017, the Board granted service connection for PTSD and depressive disorder and remanded the appeal for a supplemental VA medical opinion that discusses the service treatment records documenting the Veteran's history of ear infections and the likelihood of any nexus relationship to tinnitus, as well as potentially relevant service treatment records for the period from January 2002 through December 2003 from the Evans Army Community Hospital.  The case now returns to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

In February 2017, the Board, in pertinent part, directed the AOJ to obtain potentially relevant service treatment records for the period from January 2002 through December 2003 from the Evans Army Community Hospital.  A review of the record reveals that no attempt to obtain the identified records has been made.  Where the RO does not comply with a remand by the Board, the Board errs as a matter of law when it fails to ensure compliance.  In consideration of the foregoing, the Board must again remand these matters.  See Stegall v. West, 11 Vet. App. 268   (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any records pertaining to the reported treatment from January 2002 through December 2003 at the Evans Army Community Hospital in Fort Carson, Colorado, and associate them with the record.  

Any and all negative responses should be properly documented in the record, and the procedures outlined in 38 C.F.R. § 3.159(e) should be followed.

2.  Thereafter, after considering whether a supplemental VA medical opinion is warranted, readjudicate the remanded issues.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




